Title: From George Washington to Brigadier General Peter Muhlenberg, 18 June 1778
From: Washington, George
To: Muhlenberg, Peter


                    
                        Dear Sir
                        Head Quarters Valley Forge 18th June 1778
                    
                    Colo. Harrison communicated yours of this date to me with the temporary arrangement of the 1st 5th and 9th Virginia Regiments. The plan is agreeable to me, And if the same mode can be pursued in General Weedons Brigade I shall be exceedingly glad to have it adopted. Nothing will conduce more to filling the Regiments, than having a number of Officers to receive the draughts as they are made, and forwarding them immediately to Camp. Orders will be made out for Colo. Ballard whenever he calls for them. I am Yr most obt Servt.
                